Title: To Benjamin Franklin from Ingenhousz, 27 November 1782
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear SirVienna Nov. 27 1782.
I have at last recieved the German American newspapers as far as august 6th. they have diverted me and many of my friends. I wish to have some more, if you have recieved some of a later date. The almanac is not arrived.
I hope mr. wharton will send me soon an answer after having recieved your admonitory note, you was so good as to join to my lettre. I can not but be anxious about the principels of that Gentleman, after he brooke his word of honour, by which he promish’d me as well by writing as by words, that he will make it his first duty to write to me. Instead of writing to me, he writes to mr. Coffyn, who is interested but for a small part in the trade, and that gentleman divides the provenue between him and Dr. Bankroft, without my Consent, and without my having any intelligence of their acting according to the will of mr. wharton but what mr. Coffyn himself writes me. Indeed I have not the least Sus’picion of mr. Coffyn’s honesty. The fault lies in the negligence of mr. wharton, which however unaccountable in a man of his quality, can not be taken by me as yet for a want of integrity. But Dr. Bankroft’s unwillingless of giving me any account of the transaction, tho requested repeatedly to doe so by mr. Coffyn by you and by my Self, can not but inspire me with unfavourable ideas of that gentleman. If I was to be treated with such an abominable behaviour as every body, but me, would suspect by the proceeding of mr. S. Wharton towards me, it would hurt me materialy in my moderate circumstances, the more so, as I loose about one hundred pound St. a jear by a reform which the emperour has made, in taking away the right of a free longing [lodging] from every one who belongs to the Court. This reform, of which nobody understands the reason, I could never have exspected to touch me, as I was engaged to settle here under express promiss that I should enjoy Constantly the benefits, which the court granted me without my making the least Step to obtain them, and which is les that the Empress offred me. I could exspect so much the less this harm from that Souverain, as he him Self gave me his hand, shaked it, and toll’d me Monsieur Ingen Housz je suis bien aise d’apprendre que vous restez avec nous, je vous reconnois pour un parfaitement honnete homme; Comptez sur moi, je serai toujours votre ami. I wrote him a lettre upon it, repeating him his own promiss and telling him very respectfully, that I have the greatest confidence in Such gracious expressions and that I would doe an injury to his Majesty and magnanimity, if I should permit me to harbour in my breast the least fear of loosing at my age a part of the emoluments which I accepted after having been sollicited during 4 months to accept of them. All has been to no purpos; I doubt even, whether my reluctant submission to be a looser has not done me more harm than good. This makes me sometimes low spirited and unfit for business. If mr. wharton’s behaviour had been such as I had a right to expect from him, it would have kept up my spirits by having gained by trade what I lost by having too much Confidence in Courts. You remembre I did live quieter in the small Northumberland court than at the most August Court of the world.
I should wish you would ask to mr. Bankroft the original lettres of mr. Wharton and runn them over, or, as this would not suit your business, let them be red over by your grandson or clerk, who could give me a short account of what mr. Wharton may have wrote about my share in the trade. This would, I think, discover at once, whether those gentleman have conspired to cheat me or not; tho it will not exculpate Dr. Bankroft of his unwillingness of giving me a propre account of my own affaires, which he has in hands. Be So kind as to quiet me on these accounts. Nusquam tuta fides!
The polemical piece of the german translator will not be in the frensh Edition. I hear from a friend of Dr. Priestley, he is some what in peine about his manner of acting with me. His friend, now here, Sees the Revd. Dr. is mistaken in his doctrine by not knowing my decisive experiments.
I sent a paper about it to the R. Society, by which, as I have understood, every body has been convinced I am perfectly in the right.
I will follow your good advise by abstaining from polemics, not to loose time or be vexed.
Mr. le Begue, who has the M.S. a long while, doe not goe on with the printing. I wish I could come over my Self.
I am respectfuly your obedient humble Servant and faithfull friend
J. Ingen Housz
I refer farther to my former lettres.
 
Addressed: a Son Excellence / Mr. B. Franklin, Ministre Plenip. / des Etats unis de l’Amerique / septentrionale &c &c. / a Passy
Endorsed: Nov. 27. 82
